Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 30 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,761,575 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 November 2021 was filed and is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 30 October 2021, with respect to Claims 1-20 have been fully considered and are persuasive due to applicant’s filing a Terminal Disclaimer to overcome the Double Patenting rejection.  
Allowable Subject Matter
Claims 1-20 are allowed over prior arts as discussed in Applicant’s Remarks filed on 30 October 2021.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claims 1-10 is the inclusion of the limitations of an electronic device wearable by a user that includes a processor configured to: determine, at least partly from the measurements, a movement pattern of 
The primary reason for the allowance of claims 11-16 is the inclusion of the limitations of an electronic device wearable by a user that includes a processor configured to: determine, from a set of outputs of the set of one or more position sensing devices, movements of the electronic device with respect to two or more axes; and distinguish between a first gesture of the user and a second gesture of the user using the determined movements.  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 17-20 is the inclusion of the limitations of a wearable electronic device that includes a processing device configured to recognize, at least partly responsive to signals generated by the one or more movement sensors over time, a set of one or more movements of the wearable electronic device with respect to two or more different axes; and identify one or more gestures, made by a user of the wearable electronic device, at least partly in response to the set of one or more movements.  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AN H DO/Primary Examiner, Art Unit 2853